                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 JANEL FRITZ                                         :             CIVIL ACTION
           Plaintiff                                 :
                                                     :             NO. 18-3181
                v.                                   :
                                                     :
 UWCHLAN AMBULANCE CORPS,                            :
 INC.                                                :
          Defendant                                  :

NITZA I. QUIÑONEZ ALEJANDRO, J.                                                             MARCH 4, 2020


                               MEMORANDUM OPINION

INTRODUCTION

       Plaintiff Janel Fritz filed this discrimination action, pursuant to Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq, against her former employer, Defendant

Uwchlan Ambulance Corps, Inc. (“Defendant”), in which she asserts claims of pregnancy

discrimination, gender discrimination, hostile work environment, and retaliation. [ECF 1]. Before

this Court are Defendant’s motion for summary judgment filed pursuant to Federal Rule of Civil

Procedure (“Rule”) 56, [ECF 19], Plaintiff’s response in opposition thereto, [ECF 20], and

Defendant’s reply. [ECF 23]. The issues raised in Defendant’s motion are fully briefed and ripe

for disposition. For the reasons set forth herein, the motion is granted and judgment is entered in

favor of Defendant.


BACKGROUND

       When ruling on a motion for summary judgment, a court must consider the evidence in the

light most favorable to the non-movant (here, Plaintiff). Galena v. Leone, 638 F.3d 186, 196 (3d

Cir. 2011). The relevant facts are summarized as follows:
                Plaintiff, a female Emergency Medical Technician/Paramedic (“EMT/P”),
        was employed by Defendant Uwchlan Ambulance Corps, Inc. at all relevant times.
        In the complaint, Plaintiff describes instances of negative treatment at work, which
        she contends were based on her gender and her pregnancy. While Plaintiff
        references a series of interactions with coworkers and supervisors that she found
        offensive, the most relevant instances are detailed below.

                                      Facts Related to Plaintiff’s Pregnancy

                In June 2017, Plaintiff was in the third trimester of her pregnancy and
        requested an accommodation from Defendant in the form of lifting assistance
        during the remainder of her pregnancy. In response to her request, Defendant
        assigned a second EMT/P to Plaintiff’s shifts.1 Plaintiff also contends that
        Defendant’s employees repeatedly urged her to begin maternity leave prior to the
        birth of her child, and prior to the date required and directed by her doctor. When
        Supervisor John Applegate (“Supervisor Applegate”) encouraged Plaintiff to go out
        on leave earlier than Plaintiff had planned, he told her that he would “save her spot”
        for twelve weeks. Supervisor Applegate made the following comments to Plaintiff
        while she was pregnant: 1) Plaintiff’s shirt looked like “a tent,” 2) Plaintiff looked
        like she was “ready to pop,” 3) Plaintiff should not work too hard because she may
        “hatch,” and 4) Plaintiff should let him know “if [she] hatch[es].”

                In July 2017, Plaintiff was informed that she could no longer work at a
        particular substation for the remainder of her pregnancy because of the late stage
        of her pregnancy. Plaintiff identifies two other employees who were permitted to
        continue working at the same substation throughout their pregnancies.

                After giving birth, Plaintiff attempted to return to work on September 21,
        2017 and Defendant’s secretary asked her for a doctor’s note indicating that she
        was able to return to work. A male employee who was absent from work for less
        than three consecutive days was not required to produce a doctor’s note to return to
        work.

                                        Facts Related to Plaintiff’s Gender

               In July 2017, Matthew Applegate (“Matthew”), a fellow employee and the
        son of Supervisor Applegate, made a comment about Plaintiff “shoving a tampon
        in each hole,” after which a supervisor told Matthew that the comment was
        inappropriate. In January 2018, Plaintiff and Matthew were watching television at
        work and Matthew commented on the size of the on-screen actresses’ breasts and
        how attractive he found them. On another occasion, Plaintiff heard Matthew and


1
         This arrangement was a different accommodation than what other pregnant employees had received
in the past. It appears that other pregnant employees were given, inter alia, the opportunity to request lifting
assistance on a case-by-case basis as needed, rather than having an additional employee accompany them
consistently for on-demand assistance.

                                                       2
       other male employees discussing sexual behavior they had videotaped outside of
       work.

               On or around July 31, 2017, Matthew approached Plaintiff and began a
       work-related discussion about a former dispatch to which Defendant had
       responded. The conversation became heated and Matthew called Plaintiff a “bitch.”
       In response, Plaintiff told Matthew that she believed he was only able to make such
       comments without negative consequences because he is the son of a supervisor.
       Matthew then left, slammed the door, and called Plaintiff an “asshole.” Matthew
       immediately reported what Plaintiff had said to him to Supervisor Emily McCarthy
       (“Supervisor McCarthy”), who immediately suspended Plaintiff without pay for
       three days for accusing Matthew of benefiting from nepotism. Plaintiff insisted on
       receiving, and did receive, written documentation of her suspension before leaving
       work that day. The Employee Disciplinary Action Notice that Plaintiff received
       that day indicated that she had engaged in substandard work, insubordination, and
       unprofessional conduct. More specifically, the notice indicated that Plaintiff “was
       giving incorrect information to another employee about disciplinary action that she
       had no knowledge of.”

               Plaintiff baldly contends that the proffered reason for her suspension was
       pretextual and baseless, yet continually admits in her filings that she was suspended
       because she made statements about Matthew not being subject to discipline because
       of his familial relationship with a supervisor. Matthew was not disciplined for his
       comments toward Plaintiff.

              Plaintiff describes other instances where miscellaneous company policies
       were enforced against her but not against her coworkers. Most of these instances
       include other females being treated more favorably than Plaintiff and do not in any
       way suggest that Plaintiff’s allegedly less favorable treatment had anything to do
       with her gender. A few instances where the behavior or treatment had any
       connection to Plaintiff’s gender include: (1) a male employee was permitted to
       work a double shift and Plaintiff was not permitted to do so; (2) a volunteer
       commented to Plaintiff, “Nice strong legs, they are ready for bicycling and you
       should work out [at work] more often.”

               Plaintiff maintains that throughout her employment, she performed all
       duties satisfactorily and regularly exceeded the requirements of her position.


LEGAL STANDARD OF REVIEW

       Federal Rule of Civil Procedure (“Rule”) 56 governs the practice of summary judgment

motions and provides that summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

                                                3
Fed. R. Civ. P. 56(a). A fact is “material” if its existence or non-existence might affect the outcome

of the case, and a dispute is “genuine” if “the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Under Rule 56, the court must view the evidence in the light most favorable to the non-moving

party. Galena, 638 F.3d at 196.

        The movant bears the initial burden of identifying evidence that “demonstrate[s] the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

see also UPMC Health Sys. v. Metro. Life Ins. Co., 391 F.3d 497, 502 (3d Cir. 2004). Once the

movant has met its initial burden, the nonmovant must rebut the motion by identifying “some

evidence in the record that creates a genuine issue of material fact.” Berckeley Inv. Group, Ltd. v.

Colkitt, 455 F.3d 195, 201 (3d Cir. 2006). In doing so, the nonmovant must rely on facts in the

record and “cannot rest solely on assertions made in the pleadings, legal memoranda, or oral

argument[,]” id., or on “bare assertions, conclusory allegations[,] or suspicions.” Fireman’s Ins.

Co. of Newark v. DuFresne, 676 F.2d 965, 969 (3d Cir. 1982). If the nonmovant “fails to make a

showing sufficient to establish the existence of an element essential to that party's case, and on

which that party will bear the burden of proof at trial[,]” then the court should grant summary

judgment for the movant. Celotex, 477 U.S. at 322.


DISCUSSION

        As noted, Plaintiff asserts claims of pregnancy discrimination, gender discrimination,

retaliation, and hostile work environment, all in violation of Title VII.2 In its motion, Defendant


2
         Plaintiff’s claims, with the exception of her hostile work environment claim, are subject to the
three-step burden-shifting framework established by the Supreme Court in McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973). Moody v. Atl. City Bd. of Educ., 870 F.3d 206, 213 n.11 (3d Cir. 2017); Moore
v. City of Phila., 461 F.3d 331, 342 (3d Cir. 2006). However, because Plaintiff fails to establish a prima
facie case for any of her claims, only the first step of the McDonnell Douglas framework is analyzed here.

                                                    4
argues that there are no genuine disputes of material fact and that Plaintiff’s claims fail as a matter

of law. For the reasons set forth below, this Court agrees.

                                  Pregnancy Discrimination Claim

        Title VII, as amended by the Pregnancy Discrimination Act, prohibits discrimination “on

the basis of pregnancy, childbirth, or related medical conditions[,]” and requires that women

affected by those bases be treated the same, for all employment-related purposes, as non-pregnant

persons similar in their ability to work. 42 U.S.C. §§ 2000e(k), 2000e-2-3; see also Doe v. C.A.R.S.

Prot. Plus, 527 F.3d 358, 363-64 (3d Cir. 2008). To establish a disparate treatment pregnancy

discrimination claim, a plaintiff must prove: (1) the employer had knowledge of the pregnancy;

(2) the plaintiff was qualified for the job; (3) the plaintiff suffered an adverse employment action;

and (4) there is a nexus between the plaintiff’s pregnancy and the adverse employment action that

raises an inference of discrimination. Doe, 527 F.3d at 365. The fourth element is most frequently

established by evidence that the plaintiff was treated less favorably than similarly situated

employees who are not in the plaintiff’s protected class—i.e., other non-pregnant employees who

are temporarily disabled. Id. at 366.

        Here, Defendant argues that Plaintiff cannot establish the second, third, or fourth elements

of a pregnancy discrimination claim. In response, Plaintiff argues that she suffered adverse

employment actions by way of (1) the collective offensive comments made to her by Defendant’s

employees and (2) her suspension. Notably, Plaintiff does not offer any arguments that she was,

indeed, qualified for her job, or that any nexus exists between her pregnancy and her suspension.

While Defendant points to evidence indicating Plaintiff became unqualified for her position, and

Plaintiff fails to meet her burden to cite any particular parts of materials in the record to establish


See Moore, 461 F.3d at 342 (“If the employee establishes [a] prima facie case . . . the familiar McDonnell
Douglas approach applies . . . .”).

                                                    5
that a genuine dispute of material fact exists regarding the second element, this Court need not

address Defendant’s second-element argument because the fourth element is dispositive.

        As to the third element, an adverse employment action is “an action by an employer that is

serious and tangible enough to alter an employee’s compensation, terms, conditions, or privileges

of employment.” Storey v. Burns Int’l Sec. Servs., 390 F.3d 760, 764 (3d Cir. 2004) (citing

Cardenas v. Massey, 269 F.3d 251, 263 (3d Cir. 2001)). An adverse employment action also

“‘must be one that produces a material employment disadvantage.’ Modest changes in duties or

working conditions, ‘even unpalatable or unwelcome ones,’ that do not produce a material

disadvantage are not adverse actions[.]” King v. City of New Kensington, 2008 U.S. Dist. LEXIS

76485, at *27 (W.D. Pa. Sept. 30, 2008) (quoting Higgins v. Gonzales, 481 F.3d 578, 584 (8th Cir.

2007)) (internal citations omitted). Examples of adverse employment actions include, inter alia,

“hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits.” Berridge v. Nalco., 2014 U.S. Dist. LEXIS

11409, at *20 (D.N.J. Jan. 30, 2014) (quoting Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761

(1998)). Based on this definition, Plaintiff’s argument that the collective offensive comments

made to her by Defendant’s employees constitute an adverse employment action is meritless.

        The only incident supported by the record that could conceivably constitute an adverse

employment action under this definition is Plaintiff’s suspension, as Plaintiff argues. Without

affirmatively finding that Plaintiff’s suspension does constitute an adverse employment action,3

this Court will proceed to address the fourth element as if her suspension constitutes such an action,

since such analysis is dispositive.


3
        Because it is unknown to this Court whether Plaintiff’s suspension was with or without pay, it
declines to affirmatively hold that the suspension was an adverse employment action. See Jones v. SEPTA,
796 F.3d 323, 326 (3d Cir. 2015) (holding a paid suspension alone cannot constitute an adverse employment
action under the substantive provision of Title VII).

                                                   6
        Regarding the fourth element (nexus), this Court finds that the record does not contain any

evidence to support a nexus between Plaintiff’s pregnancy and her suspension. The record clearly

reflects, and Plaintiff repeatedly acknowledges, that she was suspended for accusing a coworker

of benefiting from nepotism. Although Plaintiff baldly contended in her complaint that the

proffered reason for her suspension was pretextual and baseless, she continually acknowledges

that she was suspended because of her statements about Matthew not being subject to discipline

due to his familial relationship with a supervisor.4 Because there is no nexus between Plaintiff’s

pregnancy and her suspension, she cannot satisfy the fourth element of her pregnancy

discrimination claim. Therefore, summary judgment is granted in favor of Defendant with respect

to Plaintiff’s pregnancy discrimination claim.




4
         See, e.g., Compl. at 5 (ECF 1) (“McCarthy suspended Plaintiff because she made a truthful and
accurate statement regarding the improper conduct of the son of Defendant Applegate and the factual and
accurate statement that said son was not ever subjected to any sanctions for improper conduct solely because
of his familial relationship with Defendant Applegate.”; Id. at 4 (“McCarthy . . . suspended her . . . as a
result of her verbal reply to Matthew Applegate’s vulgar and intemperate comments.”); Id. at 11 (in
Plaintiff’s list of specific grievances; “After he called me a bitch, I told Matt Applegate the only reason he
gets what he does it because of who his father is.” . . . Supervisor McCarthy “told me, ‘pack your stuff and
go home. We don’t stand for people saying they get what they want because of who their daddy is.’”); Fritz
Dep. at 112:25-113:4 (when asked why Supervisor McCarthy suspended Plaintiff, Plaintiff said, “I was
suspended because Matt was upset and I think people were offended that I said he was who he was because
of who his daddy is.”); Id. at 112:19-24 (Plaintiff responded affirmatively when asked, “So Emily issued
you a suspension for basically insulting Matt Applegate by saying that he was a beneficiary of nepotism;
would that be accurate?”); Id. at 109:18-22 (“[Supervisor McCarthy] told me that I was suspended for what
I said to Matt, that I can’t say that people get what they get because of who their daddy is. And that was the
extent of it.”); Plf. Br. Ex. A at 21-22 (ECF 20-1) (in Verita Investigation Report; “During her interview,
Fritz also said that her suspension is an example of how Matthew Applegate is treated more favorably
because he is the chief’s son.”); Plf. Br. at 5 (ECF 20) (“[Plaintiff] voicing complaints regarding instances
of nepotism and other untoward conduct.”); Id. at 9-10 (“[Plaintiff] told [Matthew Applegate] in sum and
substance that he was permitted to engage in such behaviors without consequence only because his father
is John Applegate . . . . it is not a difficult reach to come to the reasonable conclusion that the suspension
was in retaliation for Plaintiff’s plausible statement of belief that Matthew Applegate was given a pass on
otherwise sanctioned acts and omissions because of nepotism.”) (emphasis added).

                                                      7
                                  Gender Discrimination Claim

       Title VII also prohibits discrimination in employment on the basis of race, color, religion,

sex, or national origin. 42 U.S.C. § 2000e-2(a). To establish a disparate treatment discrimination

claim under Title VII, a plaintiff must prove that: (1) he or she was a member of a protected class;

(2) he or she was qualified for the position; (3) he or she suffered an adverse employment action;

and (4) the adverse employment action occurred under circumstances that give rise to an inference

of discrimination. D’Ambrosio v. Crest Haven Nursing & Rehab. Ctr., 755 F. App’x 147, 151-52

(3d Cir. 2018) (citing Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410-11 (3d Cir. 1999)). The

fourth element is most frequently shown by evidence that the plaintiff was treated less favorably

than similarly situated employees who are not in the plaintiff’s protected class. Jones, 198 F.3d at

413. In its motion, Defendant argues that Plaintiff cannot establish the third or fourth elements.

In her response, Plaintiff appears to make the same argument regarding adverse employment

actions under her gender discrimination claim as she made for her pregnancy discrimination claim,

and makes other disjointed arguments as to the circumstances that she contends give rise to an

inference of gender discrimination.

       The same legal principles and analysis delineated in the Pregnancy Discrimination section

pertaining to adverse employment actions5 apply to the adverse employment action element of a

gender discrimination claim. Therefore, the only incident that conceivably qualifies as an adverse

employment action is Plaintiff’s August 2017 suspension.               Consequently, the gender

discrimination analysis centers on the fourth element: whether the suspension occurred under

circumstances giving rise to an inference of discrimination. While the record includes various

instances where Plaintiff was not treated equally with her coworkers, the record is devoid of



5
       Supra pg. 6.

                                                 8
evidence that her suspension occurred under circumstances that give rise to an inference of gender

discrimination. Plaintiff does not allege, nor does the record reflect, that any male employee ever

engaged in similar conduct—i.e., confronting a fellow employee about benefitting from

nepotism—and was not suspended or disciplined as a result. Therefore, there is no evidence that

Plaintiff was treated less favorably than similarly situated employees outside of her protected class.

       While there are alternative avenues, other than establishing the “similarly situated

individuals” fact pattern, by which a plaintiff can satisfy the fourth element, Plaintiff does not point

to any facts that “in some other way” establish circumstances that could give rise to an inference

of intentional gender discrimination. Anderson v. Wachovia Mortg. Corp., 621 F.3d 261, 274 (3d

Cir. 2010). In fact, Plaintiff’s own testimony confirms that her gender played no role in her

suspension. As previously noted, Plaintiff has repeatedly acknowledged that she was suspended

for accusing her coworker, Matthew, of benefiting from and avoiding discipline because of

nepotism.6 Additionally, Plaintiff testified at her deposition that she asked for something in writing

to document her suspension “[b]ecause [her husband] was afraid if [she] left that [Defendant]

would turn it around and say that [she] abandon [sic] [her] shift and that [she] wasn’t sent home.”

Fritz Dep. at 109:24-110:3. Plaintiff did not testify that she sought written documentation because

she believed, for instance, that (1) she was actually being suspended because she is a woman, (2)

Supervisor McCarthy’s stated reason for suspending her was a pretext for discrimination on the

basis of her gender, (3) she was confused about why she was being suspended, or (4) she was being

treated differently than someone else because of a difference in gender.

       Finally, other facts about the circumstances surrounding Plaintiff’s suspension do not

support any inference of gender discrimination. Plaintiff was suspended by a female supervisor—



6
       See supra pg. 7.
                                                   9
a member of her same protected class. While Matthew was not disciplined for using profanity in

his discussion with Plaintiff, his conduct is easily distinguishable from Plaintiff’s conduct that led

to her suspension. Plaintiff publicly accused a coworker of evading disciplinary action and

receiving unwarranted special treatment as a beneficiary of nepotism. Such conduct is entirely

dissimilar from the use of profanity. As discussed, this Court finds that the record is devoid of

evidence that Plaintiff was treated less favorably than similarly situated male employees and of

any facts to indicate that Plaintiff’s suspension occurred under circumstances that give rise to an

inference of gender discrimination. Therefore, Plaintiff cannot satisfy the fourth element of her

gender discrimination claim, and summary judgment is granted in favor of Defendant with respect

to this claim.

                                         Retaliation Claim

        Plaintiff also asserts a retaliation claim under Title VII/Pregnancy Discrimination Act.

Title VII prohibits employers from discriminating against an employee because the employee

opposed any unlawful employment practice under Title VII, or because the employee “made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing

under [Title VII].” 42 U.S.C. § 2000e-3(a). To establish a retaliation claim, a plaintiff must prove

that: (1) he or she engaged in a protected activity under Title VII; (2) the employer took an adverse

employment action against the plaintiff; and (3) a causal connection existed between the plaintiff’s

participation in the protected activity and the adverse employment action. Moore v. City of Phila.,

461 F.3d 331, 340-41 (3d Cir. 2006) (internal quotations and citations omitted).

        Protected activity can include “informal protests of discriminatory employment practices,

including making complaints to management.” Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193

(3d Cir. 2015) (internal quotations and citations omitted). “An informal complaint may qualify as



                                                 10
protected activity if it protests what an employee believes in good faith to be a discriminatory

practice . . . . Although informal complaints may suffice, the employee’s opposition to unlawful

discrimination must not be equivocal or vague.” Perry v. Harvey, 332 F. App’x 728, 732-33 (3d

Cir. 2009) (citing Aman v. Cort, 85 F.3d 1074, 1085 (3d Cir. 1996) and Moore, 461 F.3d at 341-

43) (internal quotations omitted). Additionally, “for a complaint to amount to protected activity,

it must implicate an employment practice made illegal by Title VII.” Davis v. City of Newark, 417

F. App’x 201, 203 (3d Cir. 2011) (citing Curay-Cramer v. Ursuline Acad. of Wilmington, Del.,

Inc., 450 F.3d 130, 135 (3d Cir. 2006)). In other words, a plaintiff need not have “sent a formal

letter of complaint to an employer or the EEOC, but whatever form the complaint to the employer

or the EEOC takes, it must specifically allege that discrimination has occurred.” LeBlanc v. Hill

Sch., 2015 U.S. Dist. LEXIS 2981 at *33-34 (E.D. Pa. Jan. 12, 2015) (citing Barber v. CSX Distrib.

Servs., 68 F.3d 694, 702 (3d Cir. 1995)) (internal quotations omitted). “[A] plaintiff must show

that she did more than complain of ‘unfair treatment in general,’ or otherwise make vague reports

about perceived slights in the workplace.” Swanger-Metcalfe v. Bowhead Integrated Support

Servs., LLC, 2019 U.S. Dist. LEXIS 58147 at *25 (M.D. Pa. March 31, 2019) (citing Barber, 68

F.3d at 701-02 and Klastow v. Newtown Friends Sch., 515 F. App’x 130, 133 (3d Cir. 2013)).

       Defendant argues that Plaintiff cannot establish that she engaged in a protected activity or

that she suffered any adverse employment action in response to a protected activity. In response,

Plaintiff contends that her statement to Matthew during their July 31st encounter constitutes a

protected activity, and that her suspension was in retaliation for engaging in that activity— i.e., for

making her statement to Matthew. Plaintiff’s argument is meritless. As a matter of law, Plaintiff’s

statement to Matthew does not constitute a protected activity under Title VII. Therefore, although




                                                  11
Plaintiff was suspended for making her statement to Matthew, this Court finds that her suspension

was not for engaging in a protected activity.

        As previously noted, a complaint is only a protected activity if it implicates an illegal

employment practice—here, gender or pregnancy discrimination—and must specifically allege

that discrimination has occurred. Davis, supra pg. 11; LeBlanc, supra pg. 11. Plaintiff’s own

description of her statement to Matthew is: “in sum and substance that he was permitted to engage

in such behaviors without consequence only because his father is [a supervisor].” Plf. Br. at 9-10

(ECF 20). Plaintiff continued to say that Matthew “was given a pass on otherwise sanctioned acts

and omissions because of nepotism.” Id. at 10. Plaintiff’s descriptions are accurate reflections of

the record and exemplify precisely why her statement is not a protected activity: Plaintiff

complained that Matthew receives more favorable treatment than her and other employees because

of nepotism. More specifically, Plaintiff complained that Matthew was able to engage in conduct

such as calling her a “bitch” and an “asshole” because of who his father is, not because he is a man

or because she is a woman, not because she was pregnant and he was a temporarily disabled non-

pregnant employee, or for any other gender-related reason.7 Since Plaintiff’s statement neither

complained of gender or pregnancy discrimination (or any other type of discrimination precluded

by Title VII), nor specifically alleged that she had suffered either type of discrimination, but rather

complained of nepotism, which is not a class of discrimination covered by Title VII, Plaintiff’s

statement is not a protected activity. Consequently, Plaintiff cannot satisfy the first element of her

retaliation claim.



7
         It is worth noting that Plaintiff’s retaliation claim is clearly made specifically under the Pregnancy
Discrimination Act and not regarding Plaintiff’s gender more generally. However, since Plaintiff’s
complaint did not substantively attribute the alleged discrimination to either her pregnancy or her gender,
the distinction is inconsequential. In other words, even if Plaintiff meant to make an additional claim for
retaliation based on gender discrimination generally, such a claim would fail.

                                                      12
          Further, applicable case law does not support the notion that “complaints” made to the

alleged offending coworkers themselves, as opposed to management, are considered a protected

activity. See Daniels, supra pg. 10 (“informal protests of discriminatory employment practices,

including making complaints to management.”) (emphasis added) (finding plaintiff’s complaints

made to the offending coworker were not protected activities, but her complaint to an administrator

and her filing of two civil actions were protected activities); Butto v. CJKant Res. Grp., LLC, 2019

U.S. Dist. LEXIS 39937 at *8-9 (E.D. Pa. March 13, 2019) (finding plaintiff’s conversation with

offending supervisor directly was not a protected activity); Robuck v. Mine Safety Appliances Co.,

2010 U.S. Dist. LEXIS 116871 at *19 (W.D. Pa. Nov. 3, 2010) (finding no protected activity

where plaintiff did not allege that he complained of discrimination to his supervisor).8 Here,

Plaintiff did not informally protest any employment practice or make even an informal complaint

to a supervisor; she merely confronted a fellow employee about how he was allegedly treated and

expressed her opinion that such treatment was unfair. Such circumstances are entirely distinct

from the plethora of cases that implicate the “informal protests and complaints” niche of retaliation

claims.

          As detailed in the foregoing analysis, this Court finds that Plaintiff cannot establish that

she engaged in a protected activity or that her suspension was in response to any protected activity.

Therefore, she cannot satisfy the first or third elements of her pregnancy-based retaliation claim.9

Accordingly, summary judgment is granted in favor of Defendant on this claim.




8
         See also, LeBlanc, 2015 U.S. Dist. LEXIS 2981 at *33-36 (while Plaintiff cites this case in support
of her argument, the facts are dissimilar. In LeBlanc, the court found that a letter to the headmaster and
filing a charge with the EEOC were protected activities.)
9
          Or of a gender-based retaliation claim. See supra note 6.

                                                     13
                                 Hostile Work Environment Claim

       “Title VII prohibits sexual harassment that is ‘sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment.’” Tourtellotte

v. Eli Lilly & Co., 636 F. App’x 831, 845 (3d Cir. 2016) (quoting Harris v. Forklift Sys., Inc., 510

U.S 17, 21 (1993)). In order to establish a gender-based Title VII hostile work environment claim

against an employer, a plaintiff must prove that: (1) he or she suffered intentional discrimination

because of his or her sex; (2) the discrimination was severe or pervasive; (3) the discrimination

detrimentally affected the plaintiff; (4) the discrimination would detrimentally affect a reasonable

person in similar circumstances; and (5) respondeat superior liability exists. Hukman v. Am.

Airlines, Inc., __ F. App’x __, 2019 U.S. App. LEXIS 38813, at *12 n.7 (3d Cir. Dec. 31, 2019)

(quoting Castleberry v. STI Grp., 863 F.3d 259, 263 (3d Cir. 2017)).

       Defendant argues that Plaintiff cannot establish that the alleged discriminatory conduct was

sufficiently severe or pervasive, that she was detrimentally affected, or that a reasonable person in

similar circumstances would have been detrimentally affected. In her response, Plaintiff does not

point to any specific facts in the record to the contrary. This Court finds that Plaintiff has not met

her burden to identify “some evidence in the record that creates a genuine issue of material fact,”

Berckeley Inv. Group, Ltd., 455 F.3d at 201, as to her hostile work environment claim. For that

reason, and because analysis of the third element regarding subjective detrimental effect is

dipositive, this Court need not address the remaining elements.

       In response to Defendant’s challenge to the hostile work environment claim, Plaintiff does

not cite any evidence in the record to support her bald assertion that a hostile work environment

existed. In its entirety, Plaintiff’s argument is as follows:

        In fact, and in truth, the record as set forth specifically and as referenced in the
        aggregate here speaks to a work environment that was and is indeed hostile as that

                                                  14
        term is defined in applicable jurisprudence. Again, the components of the record
        cannot be read in a vacuum and when viewed as a whole the picture that emerges
        is one of a pervasive course of abhorrent conduct that is legally repugnant and
        offensive in the extreme to and for any reasonable and prudent person or normal
        sensibilities. As such, all of the elements of a hostile work environment are made
        out, at least for the purposes of passing legal muster so as to defeat the instant
        motion.

Plf. Br. at 12 (ECF 20).

       Rule 56 specifically provides that a plaintiff contending that a fact is genuinely disputed

must support the assertion by “citing to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations, stipulations .

. . , admissions, interrogatory answers, or other materials[.]” Fed. R. Civ. P. 56(c)(1)(A) (emphasis

added). Further, a district court is not required to undertake an independent search of the record

when ruling on a motion for summary judgment; rather, a court need only consider “cited

materials.” Fed. R. Civ. P. 56(c)(3). Here, as is abundantly clear from Plaintiff’s above-cited

argument, Plaintiff made little, if any, effort to cite particular parts of materials in the record to

support the existence of a hostile work environment or, more specifically, that any alleged

discriminatory conduct was sufficiently severe or pervasive as to alter the terms and conditions of

Plaintiff’s environment. Instead, Plaintiff vaguely states that the record in its entirety establishes

all of the necessary elements for a hostile work environment claim. However, “[m]erely labeling

comments and conduct as ‘abhorrent’ and ‘legally repugnant’ is no substitute for offering record

evidence that the environment at Uwchlan Ambulance Corps was ‘objectively hostile or abusive.’”

Def. Reply Br. at 4 (ECF 23). Plaintiff’s above-cited response is insufficient to meet her summary

judgment burden.

       Moreover, as to subjective detrimental effect, “if the victim does not subjectively perceive

the environment to be abusive, the conduct has not actually altered the conditions of the victim’s



                                                 15
employment, and there is no Title VII violation.” Harris, 510 U.S at 21-22. While there is no

requirement that an environment be “psychologically injurious” to a plaintiff in order to establish

a hostile work environment claim, in the absence of such evidence, other factors “relevant to

determining whether the plaintiff actually found the environment abusive” include whether the

environment “detract[ed] from employees’ job performance, [or] discourage[d] employees from

remaining on the job[.]” Harris, 510 U.S at 22-23. “Of course, that a psychological injury is

unnecessary does not dispense with the requirement that plaintiff must show she has been

detrimentally affected in some manner. ‘The subjective factor is crucial because it demonstrates

that the alleged conduct injured this particular plaintiff giving her a claim for judicial relief.’” Hall

v. Pa. Dep’t of Corr., 2006 U.S. Dist. LEXIS 68670, at *28-29 (M.D. Pa. Sept. 25, 2006) (quoting

Spain v. Gallegos, 26 F.3d 439, 447 n.10 (3d Cir. 1994)). “The mere utterance of an . . . epithet

which engenders offensive feelings in an employee does not sufficiently affect the conditions of

employment to implicate Title VII.” Weston v. Pa. Dep’t of Corr., 2001 U.S. Dist. LEXIS 19185,

at *12 (E.D. Pa. Nov. 20, 2001) (citing Harris, 510 U.S at 21 and Meritor Sav. Bank FSB v. Vinson,

477 U.S. 57, 67 (1986)) (internal quotations and citations omitted).

        Contrary to what the case law requires, Plaintiff testified in her deposition that her job

performance was never affected by any of the alleged discriminatory conduct.10 Plaintiff’s

testimony is consistent with her assertions in her pleadings that she “continued to provide strong

and stellar performance and patient care . . . during the entire time of her employment by and with

Defendant Uwchlan” and “regularly exceeded the base requirements of her position of

employment.” Compl. at 2, 6 (ECF 1). At most, Plaintiff testified that she was offended by a


10
         Fritz Dep. at 67:18-68:8 (Q. “After the [June 10 and June 30 comments and the impression John
Applegate gave you], did you change the way in which you did your work at all?” A. “No.”); Id. at 73:25-
74:4 (Plaintiff answered that some allegedly discriminatory comments that she did not appreciate did not
affect the way she performed her duties as a paramedic).

                                                   16
particular comment made by Supervisor Applegate comparing Plaintiff’s shirt to a tent while she

was pregnant, and that she became “a little more guarded,” “reserved,” and “quiet” with her

coworkers because she learned that she needed “to mind [her] Ps and Qs.” Fritz Dep. at 68:5-8;

74:5-13, 19-24.   Plaintiff taking offense to her supervisor’s comment, however, “does not

sufficiently affect the conditions of employment to implicate Title VII.” Weston, 2001 U.S. Dist.

LEXIS 19185 at *12 (citing Harris, 510 U.S at 21 and Meritor Sav. Bank FSB, 477 U.S. at 67).

Plaintiff’s testimony that she became more mindful of her own conduct at work and interacted

with her peers in a more reserved manner does not amount to evidence of altered employment

conditions. Further, neither party cited any facts in the record to suggest that Plaintiff suffered

psychological harm or other negative effects, such that her job performance diminished, that she

was discouraged from remaining at her position, or that the alleged discrimination altered the

conditions of her employment. See, e.g., Obergantschnig v. Saw Creek Estates Cmty. Ass’n, 2013

U.S. Dist. LEXIS 150016, at *24 (E.D. Pa. Oct. 18, 2013) (finding no subjective detrimental effect

where plaintiff did not show how the alleged discriminatory comments “impugned the integrity of

her job performance.”); Weston, 2001 U.S. Dist. LEXIS 19185 at *43 (finding the same where the

alleged discriminatory comments “did not unreasonably interfere with plaintiff’s work

performance”).

       This Court finds that Plaintiff (1) cannot establish that the alleged discriminatory conduct

had a detrimental effect on her and (2) has failed to meet her burden at summary judgment to

identify any evidence in the record creating a genuine issue of material fact as to any of the

elements of a hostile work environment claim. Therefore, summary judgment is granted in favor

of Defendant on Plaintiff’s hostile work environment claim.




                                                17
CONCLUSION

       As the United States Supreme Court has continuously held, Title VII “does not set forth a

general civility code for the American workplace.” Burlington Northern & Santa Fe Ry. v. White,

548 U.S. 53, 68 (2006). For the reasons stated herein, Plaintiff’s claims fail as a matter of law and

Defendant’s motion for summary judgment is granted. Accordingly, judgment is entered in favor

of Defendant and against Plaintiff on all counts of the complaint. An Order consistent with this

Memorandum Opinion follows.



NITZA I. QUIÑONES ALEJANDRO, U.S.D.C. J.




                                                 18
